Citation Nr: 0737743	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-09 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease (DDD) with residuals of lumbosacral 
strain, for the period prior to September 13, 2006.

2.  Entitlement to a rating in excess of 40 percent for DDD 
with residuals of lumbosacral strain, for the period since 
September 13, 2006.

3.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy, left lower extremity, associated with DDD 
with residuals of lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to 
December 1980. 

This appeal before the Board of Veterans' Appeals (Board) 
arises from a July 2003 rating decision, in which the RO 
granted a higher rating of 20 percent for DDD with residuals 
of lumbosacral strain and also granted service connection and 
assigned an initial 10 percent rating for radiculopathy, left 
lower extremity, associated with service-connected DDD with 
residuals of lumbosacral strain, both effective January 28, 
2003.  In September 2003, the veteran filed a notice of 
disagreement (NOD) with the rating assigned for DDD with 
residuals of lumbosacral strain, and the initial rating 
assigned for radiculopathy of the left lower extremity.  A 
statement of the case (SOC) was issued in March 2004, and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) later that month.

In June 2005, the veteran testified during a hearing before 
the undersigned Veterans Law Judge (VLJ) at the RO; a 
transcript of that hearing is associated with the claims 
file.

In November 2005, the Board remanded these matters to the RO 
(via the Appeals Management Center (AMC), in Washington, 
D.C.) for further action, to include scheduling VA orthopedic 
and neurological examinations.  After accomplishing the 
requested action, the RO/AMC increased from 20 percent to 40 
percent the disability rating for DDD with residuals of 
lumbosacral strain, effective September 13, 2006, and 
continued the denial of the claim for a higher initial rating 
for radiculopathy of the left lower extremity (as reflected 
in a December 2006 supplemental SOC (SSOC)) and returned 
these matters to the Board for further appellate 
consideration.

Because higher ratings for each disability are available at 
each stage, and the appellant is presumed to be seeking the 
maximum available benefit, the Board has characterized the 
appeal as encompassing the matters set forth on the title 
page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); 
AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Prior to September 13, 2006, the veteran's DDD with 
residuals of lumbosacral strain was manifested by moderate 
limitation of spine motion and was productive of no more than 
moderate intervertebral disc syndrome with recurring attacks; 
the condition did not produce ankylosis of the spine or 
incapacitating episodes requiring bed rest and treatment 
prescribed by a physician.

3.  Since September 13, 2006, the veteran's DDD with 
residuals of lumbosacral strain has not been productive of 
unfavorable ankylosis of the entire thoracolumbar spine or 
unfavorable ankylosis of the entire spine, and the condition 
has not resulted in incapacitating episodes that require bed 
rest and treatment prescribed by a physician. 

4.  Since the January 28, 2003 effective date of the grant of 
service connection for radiculopathy, left lower extremity, 
associated with DDD with residuals of lumbosacral strain, the 
veteran has experienced pain and numbness of the left leg 
comparable to no more than mild incomplete paralysis of the 
sciatic nerve. 

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
service-connected DDD with residuals of lumbosacral strain, 
for the period prior to September 13, 2006, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.49, 
4.71, 4.71a, Diagnostic Code (DC) 5292 and 5293 (as in effect 
prior to and from September 23, 2002); General Rating Formula 
for renumbered Diagnostic Codes 5235-5243 and Formula for 
Rating Intervertebral Disc Syndrome (IVDS) on the Basis of 
Incapacitating Episodes (as in effect since September 26, 
2003).

2.  The criteria for a rating in excess of 40 percent for 
service-connected DDD with residuals of lumbosacral strain, 
for the period since September 13, 2006, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.49, 4.71, 4.71a, General Rating Formula for renumbered 
Diagnostic Codes 5235-5243 and Formula for IVDS on the Basis 
of Incapacitating Episodes (as in effect since September 26, 
2003). 

3.  The criteria for an initial rating in excess of 10 
percent for radiculopathy, left lower extremity, associated 
with DDD with residuals of lumbosacral strain, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, 
DC 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a December 2005 post-rating letter provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claims for higher 
ratings for DDD with residuals of lumbosacral strain and 
radiculopathy of the left lower extremity, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence would be obtained by VA, and 
the need for the appellant to advise VA of and to submit any 
further evidence that is relevant to the claims.  The March 
2004 SOC and the December 2006 SSOC provided notice of the 
former and revised criteria for higher ratings, respectively 
(which is sufficient under Dingess/Hartman).  Moreover, an 
August 2006 letter generally informed the appellant how 
disability ratings and effective dates are assigned, as well  
and the type of evidence that impacts those determinations. 

After issuance of each notice described above, and 
opportunity for the appellant to respond, the December 2006 
SSOC reflects readjudication of the claims.  Hence, the 
appellant is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also, Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, outpatient treatment 
records from the VA Medical Center (VAMC) in Atlanta, as well 
as VA examination reports.  Also of record and considered in 
connection with these claims is the transcript of the 
veteran's June 2005 Board hearing, as well as various written 
statements provided by the veteran and by his representative, 
on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with these claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Claims for Higher Ratings 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established, as 
is the case with the veteran's service-connected DDD with 
residuals of lumbosacral strain, and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when the question 
for consideration is entitlement to a higher initial rating 
assigned following the grant of service connection, as is the 
case with the veteran's separate rating for radiculopathy of 
the left lower extremity, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson, 
12 Vet. App. at 126.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. 38 U.S.C.A. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  
The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996). 

A.  DDD With Residuals of Lumbosacral Strain

Historically, by rating action of September 1996, the RO 
granted service connection and assigned an initial 10 percent 
rating for mild DDD with residuals of lumbosacral strain, 
effective May 29, 1996.  The initial rating was assigned 
under the provisions of 38 C.F.R. § 4.71a, former Diagnostic 
Code (DC) 5292, for limitation of motion of the lumbar spine 
or, in the alternative, former DC 5293 IVDS.  On January 28, 
2003, the RO received the veteran's current claim for 
increase.  By rating action of July 2003, the RO increased 
the rating for DDD with residuals of lumbosacral strain to 20 
percent, effective January 28, 2003.  

Initially, the Board notes that, effective September 26, 
2003, the portion of the rating schedule for evaluating 
musculoskeletal disabilities of the spine was revised.  See 
68 Fed. Reg. 51,454-458 (Aug. 27, 2003) (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243).  As there is 
no indication that the revised criteria are intended to have 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new diagnostic codes, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).  The retroactive reach of the revised 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.

In this appeal, the RO has considered the claim for a higher 
rating for DDD with residuals of lumbosacral strain under 
both the former and revised applicable criteria, and has 
given the appellant notice of both criteria (see the March 
2004 SOC and December 2006 SSOC).  Hence, there is no due 
process bar to the Board also considering the claim in light 
of the former and revised applicable rating criteria, as 
appropriate.  

1.  Period Prior to September 13, 2006

Under the criteria in effect prior to September 26, 2003, 
former DC 5292 provided that a 10 percent rating was assigned 
for slight limitation of motion of the lumbar spine, a 20 
percent rating was assigned for moderate limitation of 
motion, and a 30 percent rating was assigned for severe 
limitation of motion.  See 38 C.F.R. § 4.71a, DC 5292 (2002).

The terms "mild," "moderate," and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are equitable and just.  38 C.F.R. §  
4.6.  Also, as a point of reference, the Board notes that, 
for VA rating purposes, normal range of motion of the 
thoracolumbar spine is flexion to 90 degrees, extension to 30 
degrees, lateral flexion to 30 degrees in each direction, and 
rotation to 30 degrees in each direction.  See 38 C.F.R. 
§ 4.71a, Plate V (2007).

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that a rating in excess of 20 
percent for the veteran's DDD with residuals of lumbosacral 
strain disability is not warranted for the period under 
consideration.

Pertinent lumbar spine findings are found in the report of a 
February 2003 VA examination, at which time range of motion 
of the lumbar spine was recorded as spinal flexion to 75 
degrees, extension to 10 degrees, lateral flexion bilaterally 
to 5 degrees, and rotation bilaterally to 5 degrees.  

VA outpatient medical records for this time period, such as a 
January 2003 record, reflect the veteran's complaints of 
chronic low back pain.  A January 2003 VA X-ray shows 
possible degenerative arthritis at L4-5 and possible slight 
or borderline retrolisthesis of L4 over L5.  A February 2003 
VA medical record reflects that the veteran's complaints of 
pain were such that he said he had only been able to attend 
work for 2 to 3 days a week and that his back pain had become 
increasingly unbearable in the past 12 months.  The veteran 
stated that his pain was exacerbated by standing and had not 
been relieved by Flexeril and Motrin.  A May 2003 magnetic 
resonance imaging (MRI) scan of the lumbar spine showed 
bulging discs at L3-4, with mild to moderate spinal stenosis, 
and L4-5, with perhaps some mild spinal stenosis.  

The Board finds that, collectively, this evidence 
demonstrates no more than overall moderately limited motion, 
consistent with a 20 percent rating under former DC  5292.  
Even considering the veteran's complaints of pain, the Board 
finds that the assigned rating adequately compensates the 
veteran for any associated functional loss during the period 
in question.  See 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.  In 
this regard, the Board notes that the February 2003 VA 
examiner stated that the veteran said he could only stand for 
approximately 15 to 20 minutes, and that DeLuca issues such 
as pain, fatigue, weakness and lack of endurance were 
present, although not incoordination.  The Board finds that 
this evidence is not indicative of the severely limited 
motion required for the maximum 30 percent rating under 
former DC 5292.

As indicated above, the RO also rated this disability, 
alternatively, under former DC 5293 for IVDS; however, rating 
the disability as IVDS would not result in a higher rating 
during the period in question.

Effective September 23, 2002, IVDS under former DC 5293 was 
evaluated by one of two alternative methods: on the basis of 
total duration of incapacitating episodes over the previous 
12 months, or, alternatively, by combining under 38 C.F.R. 
§ 4.25 separate ratings for its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
rating.  For purposes of evaluation under former DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician, and chronic orthopedic and neurological 
manifestations mean orthopedic and neurological signs and 
symptoms resulting from IVDS that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, DC 5293, Note (1) (2003).  

There was some evidence in the February 2003 VA examination 
report of sciatic neuropathy and the veteran was assigned a 
separate rating for radiculopthy of the left lower extremity, 
as discussed below.  There was, however, no evidence of 
incapacitating episodes of bed rest.  For the period in 
question, the pertinent medical findings do not demonstrate 
more orthopedic impairment-primarily motion limited by 
pain-than would warrant a 20 percent rating for the period 
between September 23, 2002 and September 25, 2003.  Moreover, 
combining the ratings for separate orthopedic and 
neurological manifestations would not result in a rating 
greater than the two in effect from January 28 2003.

The Board further notes that, during the period in question, 
there are no other potentially applicable diagnostic codes 
pursuant to which any higher rating for the veteran's 
service-connected spinal disability might be assigned.  In 
the absence of evidence of, or of disability comparable to, 
residuals of a fracture of the vertebra or unfavorable 
ankylosis of the spine, evaluation and assignment of any 
higher rating under Diagnostic Codes 5285, 5286, or 5289, is 
not warranted.  There also is no actual evidence of 
lumbosacral strain (as opposed to the residuals) so as to 
warrant rating the lumbar spine disability under DC 5295.

Effective September 26, 2003, the criteria for rating all 
musculoskeletal spine disabilities, including lumbosacral 
strain, spinal stenosis, and degenerative arthritis of the 
spine, are now set forth in a General Rating Formula for 
Diseases and Injuries of the Spine.  That formula provides 
for a 20 percent rating for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is assignable for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is assignable for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
rating is assignable for unfavorable ankylosis of the entire 
spine.  These criteria are applied with and without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  38 C.F.R. § 4.71a (as in effect from 
September 23, 2002).

Effective September 26, 2003, the DC for IVDS was renumbered 
as DC 5243.  The revised criteria provide that IVDS is rated 
under the "incapacitating episode" methodology discussed 
above, or alternatively, under the General Rating Formula.  
38 C.F.R. § 4.71a (as in effect from September 26, 2003).

The Board notes that, under the rating criteria of the 
General Rating Formula, the rating in excess of 20 percent 
for the veteran's lumbar spine disability would require 
forward flexion of the thoracolumbar spine 30 degrees or 
less, favorable ankylosis of the entire thoracolumbar spine, 
or unfavorable ankylosis of the entire spine.  However, VA 
outpatient medical records dated in March and April 2005 
include no notation as to any ankylosis of the spine.

The Board further points out that the 20 percent rating 
assigned adequately compensates the appellant for any 
functional loss due to pain and other factors.  See 38 C.F.R. 
§§ 440 and 4.45; DeLuca, 8 Vet. App. at 204-07.  In his March 
2004 substantive appeal, the veteran stated that he was 
bedridden for days at a time as a result of his back pain, 
and, during his June 2005 Board hearing, he testified that it 
was difficult to get up in the morning and that he had to sit 
for awhile until he got some strength in his legs before 
getting ready for the day (Transcript at p. 11).  However, 
this evidence is not indicative of disability comparable to 
ankylosis of the spine, nor is there any objective evidence 
to support the veteran's assertions as to incapacitating 
episodes.  The Board also notes that, under the revised 
criteria, disabilities of the spine are rated based on 
limitation of motion with or without symptoms such as pain.  

Thus, while the most recently revised criteria provides for 
higher ratings for  IVDS-based either on the frequency of 
incapacitating episodes, or the General Rating Formula (to 
include by combining separate ratings for orthopedic and 
neurological manifestations, whichever results in a higher 
rating (see 38 C.F.R. § 4.71a, General Rating Formula, Note 
1))-here, there is no objective documentation of what VA 
considers "incapacitating episodes" or evidence of any 
ankylosis.  Further, the veteran has already been assigned a 
separate rating for associated neurological disability (as 
discussed below), and combining the ratings for separate 
orthopedic and neurological manifestations would not result 
in a rating greater than the two in effect from January 28 
2003.

2.  Period Since September 13, 2006

As indicated above, by rating action of November 2006, the RO 
increased the rating for DDD with residuals of lumbosacral 
strain from 20 percent to 40 percent, effective September 13, 
2006.

Considering the pertinent evidence in light of the rating 
criteria in effect during the period since September 13, 
2006, the Board finds that a rating in excess of 40 percent 
for the veteran's DDD with residuals of lumbosacral strain 
disability is not warranted.

On VA examination in September 2006, range of motion of the 
thoracolumbar spine was measured as: forward flexion from 0 
to 17 degrees, extension from 0 to 2 degrees, left lateral 
flexion was from 0 to 2 degrees, right lateral flexion was 
from 0 to 40 degrees, left lateral rotation was from 0 to 11 
degrees, and right lateral rotation was from 0 to 8 degrees.  
The examiner found no indication of favorable or unfavorable 
ankylosis in the veteran's spine.

Under the rating criteria of the General Rating Formula, a 
rating in excess of 40 percent for the veteran's lumbar spine 
disability would require unfavorable ankylosis of the entire 
thoracolumbar spine or unfavorable ankylosis of the entire 
spine.  However, the veteran has not been found to have any 
ankylosis of the spine during the period in question.

The Board finds that the 40 percent rating adequately 
compensates the appellant for any functional loss due to pain 
and other factors.  See 38 C.F.R. §§ 440 and 4.45; DeLuca, 8 
Vet. App. at 204-07.  In this regard, the September 2006 VA 
orthopedic examiner stated that painful motion was noted 
throughout each range of motion and moderate obesity 
decreased the veteran's standard ranges.  Following 
repetitive motion, the veteran had increased pain but no 
fatigue, weakness, lack of endurance or incoordination.  
There was no additional limitation of motion or loss of 
motion noted due to increased pain with repetitive motion.  
However, pain on motion was observed beginning on initiation 
of motion and it continued throughout the range of motions 
noted above.  However, these findings are not indicative of 
unfavorable ankylosis of the spine.  The Board again notes 
that disabilities of the spine are rated based on limitation 
of motion with or without symptoms such as pain.

Thus, while the applicable criteria  provides for higher 
ratings for IVDS-based either on the frequency of 
incapacitating episodes, the General Rating Formula (as 
discussed above) (to include by combining separate ratings 
for orthopedic and neurological manifestations, whichever 
results in a higher rating (see 38 C.F.R. § 4.71a, General 
Rating Formula, Note 1))-here, there is no objective 
documentation of what VA considers "incapacitating 
episodes" or ankylosis of the spine.  Further, the veteran 
has already been assigned a separate rating for associated 
neurological disability (as discussed below) (combining the 
ratings for separate orthopedic and neurological 
manifestations would not result in a rating greater than the 
two in effect from January 28 2003).

B.  Radiculopathy of the Left Lower Extremity

The RO assigned the initial 10 percent rating for the 
veteran's radiculopathy of the left lower extremity, 
associated with the veteran's service-connected DDD with 
residuals of lumbosacral strain, under Diagnostic Codes 8799-
8720, which indicates that the unlisted neurological 
condition is rated by analogy to neuralgia of the sciatic 
nerve under DC 8720.  See 38 C.F.R. §§ 4.20, 4.27 (2007). 

DC 8720 refers to neuralgia of the sciatic nerve.  38 C.F.R. 
§ 4.124a (2007).  Its rating criteria are identical to the 
criteria found in DC 8520 for paralysis of the sciatic nerve.  
Disability ratings of 10 percent, 20 percent, and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe, respectively.  A 60 percent 
rating is warranted for severe incomplete paralysis with 
marked muscular atrophy.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.  

After a careful review of the medical evidence in light of 
the above-noted criteria, the Board finds that a rating in 
excess of 10 percent for radiculopathy of the left lower 
extremity, associated with DDD with residuals of lumbosacral 
strain, is not warranted at any point since the January 28, 
2003 effective date of the grant of service connection. 

On VA examination in February 2003, signs of radiculopathy 
were noted and examination appeared to elicit radicular pain 
to the left lower extremity.  Neurological examination of the 
lower extremities showed left motor strength was decreased at 
4/5.  Sensation to light touch of the left lower extremity 
was decreased from the left proximal thigh to and including 
the left foot.  Reflexes of the knee were 1+ bilaterally.  
The February 2003 VA examiner noted that the veteran had a 
normal posture, but an abnormal gait in that he walked with a 
wide-based gait and incompletely flexed his knees.  Radiation 
pain was present on movement.  Straight leg raise was 
positive on the right at 30 degrees and positive on the left 
at 15 degrees.  

During his June 2005 Board hearing, the veteran testified 
that it was difficult to get up in the morning and that he 
had to sit for awhile until he got some strength in his legs 
before getting ready for the day (transcript at p. 11).  The 
veteran further testified that half of the time he had no 
feeling in his legs and he said this numbness extended from 
the back of his neck all the way down to the tip of his toes.  
He said he had tingling in his toes, but not his feet, and 
that this feeling of numbness had occurred over the prior 7 
to 8 years (Transcript at pp. 13-14).  

On VA neurological examination in September 2006, the 
examiner found that the veteran did not have either neuralgia 
or neuritis.  It was noted that the veteran's leg pain was 
described as posterior burning that was constant and worse on 
the left side.  EMG studies revealed mild left S1 
radiculopathy.  The September 2006 VA examiner's impression 
was that there was no objective evidence to relate any 
peripheral nerve damage from chronic degenerative lumbar 
vertebral disease, no nerve root decompression could be 
demonstrated, and the veteran had no clear cut radicular 
symptoms.  The examiner stated that the veteran's history, 
examination and study findings were inconsistent and that it 
was not possible to provide an adequate explanation or 
severity level for the veteran's left lower extremity 
symptoms without resort to mere speculation.  

The objective medical findings from the 2003 and 2006 VA 
examinations, to include what the September 2006 VA 
neurological examiner characterized as inconsistent history, 
examination and study findings, indicate that the veteran has 
neither neuralgia or neuritis, and that clearly no more than 
mild incomplete paralysis of the left lower extremity exists.  
As such, and even with consideration of the veteran's 
assertions, the overall record does not support the 
assignment of the next higher, or 20 percent, rating under DC 
8520, which requires moderate incomplete paralysis.  See 38 
C.F.R. § 4.121a, DC 8520 (2007).  It logically follows that 
no higher rating under this diagnostic code is assignable.  

The Board thus finds that the initial 10 percent rating 
assigned for radiculopathy, left lower extremity, associated 
with DDD with residuals of lumbosacral strain, represents the 
maximum schedular rating assignable since the effective date 
of the grant of service connection for this disability.  As 
such, there is no basis for a staged rating of this 
disability, pursuant to Fenderson. 

C.  Other Considerations

The Board also finds that there is no showing, during any 
period under consideration, that any disability under 
consideration has reflected so exceptional or so unusual a 
disability picture so as to warrant the assignment of any 
higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (cited to in the December 2006 SSOC).  In this 
regard, the Board notes that neither the veteran's service-
connected back disability nor his separately rated 
radiculopathy has objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned ratings).  The February 2003 VA examiner noted 
that the veteran said that he had increased pain standing 
more than 20 minutes and that this affected his ability to 
perform his job as a maintenance worker, which he now did 
part-time.  Also, the veteran testified that back pain caused 
him to call in sick four to five times a month (Transcript at 
pp. 7-8).  The September 2006 VA orthopedic examiner reported 
that the veteran had been unable to work secondary to his 
back pain.  While the discussion above clearly reflects that 
the assigned ratings contemplate some interference with 
employment, more than that has not objectively been shown.  
There also is no evidence that either disability has 
warranted frequent periods of hospitalization, or to have 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of any of 
the factors outlined above related to hospitalization or 
employment records, the criteria for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against assignment of any higher rating at 
any stage for any disability under consideration, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

A rating in excess of 20 percent for DDD with residuals of 
lumbosacral strain, for the period prior to September13, 
2006, is denied.

A rating in excess of 40 percent for DDD with residuals of 
lumbosacral strain, for the period since September 13, 2006 
is denied.

An initial rating in excess of 10 percent for radiculopathy, 
left lower extremity, associated with DDD with residuals of 
lumbosacral strain, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


